Citation Nr: 1734858	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for right knee osteoarthritis, in excess of 0 percent from August 1, 2008 to February 29, 2012, and in excess of 10 percent from February 29, 2012.

2.  Entitlement to an initial disability rating (or evaluation) for left knee osteoarthritis, in excess of 0 percent from August 1, 2008 to February 29, 2012, and in excess of 10 percent from February 29, 2012.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1983 to June 1987, and from May 1992 to July 2008.  

This appeal derived from a downstream element of a claim for service connection for right and left knee disorders received in November 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and the Appeals Management Center (AMC).  The current agency of original jurisdiction (AOJ) is the VA RO in Atlanta, Georgia.  

The June 2011 rating decision, in pertinent part, granted service connection for right and left knee strain and chondromalacia and assigned noncompensable (0 percent) initial disability ratings effective August 1, 2008 (the day after the Veteran's separation from active service).  The May 2017 rating decision granted 10 percent disability ratings for the right and left knee disabilities (characterized as "limitation of flexion due to osteoarthritis") effective February 29, 2012, creating "staged" initial disability ratings.  

In February 2015, the Board remanded the issues on appeal to afford the Veteran another opportunity to report for a Board hearing and for the then-representative to clarify or submit any missing treatment records that had been referenced in a December 2014 letter.  Additional private treatment records were received in July 2015.  A Board videoconference was scheduled for September 2016 and notice was sent to the Veteran.  The Veteran did not report for the scheduled Board hearing and has not provided good cause for not attending or requested the hearing be rescheduled.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2016).    

The issues on appeal were again remanded in January 2017 to schedule an additional VA examination and to allow initial AOJ review of additional relevant evidence submitted by the Veteran.  The Veteran was afforded a VA examination in March 2017 to assist in determining the severity of the right and left knee disabilities.  The Board finds the March 2017 VA examination report was thorough and adequate and in compliance with the remand instructions.  The appeal was subsequently readjudicated and a supplemental statement of the case was issued in May 2017.  As such, the Board finds that there has been substantial compliance with the prior Board remand orders with respect to these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).           


FINDINGS OF FACT

1.  For the entire initial rating period from August 1, 2008, the Veteran's right and left knee osteoarthritis have been manifested by symptoms of painful motion, stiffness, swelling, crepitus, weakness, and subjective feelings of locking and giving way that are productive of noncompensable limitation of motion.

2.  For the entire initial rating period from August 1, 2008, the Veteran's right and left knee osteoarthritis have not been manifested by ankylosis, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from August 1, 2008 to February 29, 2012, the criteria for an initial disability rating of 10 percent for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from August 1, 2008 to February 29, 2012, the criteria for an initial disability rating of 10 percent for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for right knee osteoarthritis have not been met or more nearly approximated for any part of the initial rating period from August 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for left knee osteoarthritis have not been met or more nearly approximated for any part of the initial rating period from August 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in November 2008, prior to the initial adjudication of the service connection claims in May 2009 (which initially denied service connection for right and left knee pain).  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this appeal comes before the Board from the decision that also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A.	 § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2009 and March 2017.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial rating issues decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, the March 2017 VA examination report includes joint testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  As both knees are service connected, there is no opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Initial Ratings for Right and Left Knee Osteoarthritis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2016).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2016).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of noncompensable (0 percent) disability ratings for the right and left knee disabilities for the initial rating period from August 1, 2008 to February 29, 2012, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis), and 10 percent disability ratings from February 29, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of flexion).  The rating schedule directs that the diseases under Diagnostic Codes 5013 to 5024 (except for gout (Diagnostic Code 5017)) should be rated on limitation of motion of the affected part or as degenerative arthritis.  See 38 C.F.R. § 4.71a.  

Further, while the Veteran has been assigned disability ratings from February 29, 2012 under Diagnostic Code 5260, as will be discussed below, neither the right or left knee disabilities have been manifested by limitation of flexion to at least 60 degrees (as needed for a noncompensable rating under Diagnostic Code 5260).  It appears clear from the record that, when changing the Diagnostic Code under which the right and left knee disabilities were rated, what the AOJ did in actuality was to rate the Veteran under Diagnostic Code 5010-5003 (traumatic arthritis) for noncompensable limitation of motion of the knees.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.   

Based on the evidence (as well as for ease of discussion throughout this decision), for the entire initial rating period from August 1, 2008, the right and left knee disabilities will be rated under Diagnostic 5010-5003 (traumatic arthritis, manifested by noncompensable limitation of motion) which more closely approximates the right and left knee symptomatology and is more favorable to the Veteran because it allows for assignment of a compensable rating by applying the principles of 38 C.F.R. § 4.59 for painful motion that is manifested to a noncompensable degree for the earlier rating period from August 1, 2008 to February 29, 2012.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.)  Moreover, this change in diagnostic code does not amount to a reduction, as the ratings of the right and left knee disability increase as a result of this decision.   

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).    

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.   

The Veteran contends generally that the right and left knee disabilities have been manifested in more severe symptoms than contemplated by the 0 and 10 percent ratings assigned.  See March 2014 substantive appeal (on a VA Form 9).  In the November 2008 claim, the Veteran reported right and left knee pain.  In the July 2011 notice of disagreement, the Veteran contended that compensable disability ratings should be assigned for both knees based on pain, locking, swelling, and instability.  The Veteran reported that both knees pop when bent. 

After a review of the lay and medical evidence, the Board finds that, for the initial rating period from August 1, 2008 to February 29, 2012, the criteria for 10 percent initial disability ratings under Diagnostic Code 5010-5003 for the right and left knee osteoarthritis have been met.  For the initial rating period from August 1, 2008, the right and left knee osteoarthritis have been manifested by symptoms of painful motion, stiffness, swelling, crepitus, weakness, and subjective feelings of locking and giving way that are productive of noncompensable limitation of motion.

Service treatment records reflect treatment for right knee pain in January 2004.  The Veteran reported pain for the previous two months, clicking of the right knee with walking, and occasional unstable feeling when standing.  A May 2006 service treatment record notes that the Veteran reported right knee pain when running.   On an April 2008 report of medical assessment report (in connection with service separation), the Veteran reported more frequent bilateral knee pain.

At the February 2009 VA examination, the Veteran reported bilateral knee pain occurring three times per week and lasting for two hours that can be elicited by physical activity and relieved by rest.  The Veteran reported subjective bilateral knee symptoms of weakness, giving way, lack of endurance, and fatigability.  The Veteran denied symptoms of stiffness, swelling, heat, redness, locking, and dislocation.  The Veteran reported quitting his first civilian job due to an inability to stand or walk on hard floors or long hours.

The February 2009 VA examination report notes, upon physical examination, bilateral knee tenderness and crepitus with no signs of edema, effusion, weakness, redness, heat, guarding of movement, subluxation, genu recurvatum, or locking pain.  Range of motion testing reflected bilateral knee flexion to 140 degrees and extension to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use in either knee.    

An August 2011 private treatment record notes that the Veteran reported bilateral knee pain.  A March 2012 private treatment record notes that the Veteran reported a long history of gradually worsening knee pain.  Upon physical examination of the knees, peripatellar swelling and tenderness was noted bilaterally.  Range of motion testing reflected left knee flexion to 130 degrees and extension to 0 degrees and mild loss of range of motion in the right knee, both with patellar crepitus and discomfort.  Good stability and negative McMurray test were noted.  Anti-inflammatories, heat, and a physical therapy program were recommended.

An April 2012 private physical therapy report notes bilateral knee joint pain exacerbated by standing and walking and relieved with medication and rest.  Upon palpation, moderate crepitus was noted in the left knee joint and mild crepitus was noted in the right knee joint.  The Veteran reported nightly bilateral knee pain as well as difficulty with stairs, rough ground walking, chores, and work.  Range of motion testing reflected left knee flexion to 132 degrees and extension to 1 degrees and right knee flexion to 130 degrees and extension to 0 degrees.

An October 2012 private treatment record notes that the Veteran reported constant bilateral knee pain.  The Veteran reported that his knees "give way" with static standing.  Functional limitations with stairs, squatting, static standing, and yard work were noted.  Range of motion testing reflected full range for motion in flexion and extension, bilaterally.  Patella femoral crepitus with poor tracking was noted.     

At the March 2017 VA examination, the Veteran reported pain, clicking, and popping in both knees.  The Veteran reported that, if he stands too long he can expect his knees to give out because the "strength will go away."  The Veteran denied flare-ups of either knee.  

Range of motion testing performed at the March 2017 VA examination noted bilateral knee flexion to 120 degrees and extension to 0 degrees without objective evidence of painful motion on active and passive motion, or in weight-bearing and non-weight-bearing.  Objective evidence of crepitus was noted bilaterally.  No additional limitation of motion or functional loss was noted upon repetition or repetitive use over time.  Joint stability testing was normal without history of recurrent subluxation or lateral instability.  The VA examination report notes occasional use of a cane.  The VA examiner noted that the bilateral knee disabilities affect the Veteran's ability to perform occupational tasks because he can only perform his job as a substitute teacher in a seated position.    

The evidence reflects symptoms of right and left knee joint pain consistent with compensable disability ratings of 10 percent.  38 C.F.R. § 4.71a.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West,	 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the knee disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for 10 percent disability ratings by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  Further, the evidence of record reflects that the Veteran has been diagnosed with osteoarthritis during the appeal period.  See e.g., March 2017 VA examination report.  Based on the above, for the initial rating period from August 1, 2008 to February 29, 2012, the Board finds that the criteria for 10 percent initial disability ratings under Diagnostic Code 5010-5003 have been met for the right and left knee disabilities.  38 C.F.R. §§ 4.3, 4.7, 4.71a.    

The Board further finds that disability ratings in excess of 10 percent under Diagnostic Code 5010-5003 for right and left knee osteoarthritis are not warranted for any part of the initial rating period from August 1, 2008.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5003, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire initial rating period from August 1, 2008, the limitation of motion of the right and left knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, stiffness, swelling, and crepitus.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right or left knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

Rather, the evidence of record shows that the Veteran had, at worst, bilateral knee flexion to 120 degrees, left knee extension to 1 degrees, and right knee extension to 0 degrees as noted on the April 2012 private treatment record and the April 2017 VA examination report, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right or left knee for the initial rating period from August 1, 2008.  38 C.F.R. § 4.71a.   

The Board has considered whether a higher disability rating for the right or left knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the right and left knee disabilities have caused pain, stiffness, and swelling, which has restricted overall motion  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and treatment records indicate ranges of motion that do not more nearly approximate the 20 percent criteria.  The evidence of record notes that right and left knee flexion was limited to, at worst, 120 degrees, and left knee extension to 1 degrees.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right or left knee.      

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement of the right or left knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right or left knee is not warranted for any part of the initial rating period.  At the February 2009 and March 2017 VA examination, joint stability tests were normal.  The Board has considered the Veteran's report of giving way at the February 2009 and March 2017 VA examinations and as reported in the October 2012 private treatment record; however, the Board finds that "giving way" may be a different symptom than instability and more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  

The Veteran is currently in receipt of 10 percent disability ratings based on painful, noncompensable limitation of motion, which is based in part on Deluca factors such as weakness and giving way.  To rate the symptoms of knee weakness and giving way as symptoms of both arthritis (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different disabilities and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  As such, the Board finds that a separate rating for instability of either knee under Diagnostic Code 5257 is not warranted for any part of the initial rating period.  

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  "Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  The evidence of record does not support a finding that the Veteran had dislocation of the right or left semilunar cartilage.  See March 2017 VA examination report (noting no meniscus abnormalities of either knee); see also February 2009 VA examination report (noting that meniscus testing was within normal limits bilaterally).  In the July 2011 notice of disagreement, the Veteran reported symptoms of locking associated with the right and left knee disabilities; however, neither the April 2009 or March 2017 VA examination report notes "locking" associate with either knee nor did the Veteran reported subjective symptoms of it at those times.  

Diagnostic Code 5010-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain and locking.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, see 38 C.F.R. § 4.21 (2016), the Board finds that the functional impairment caused by the pain, stiffness, and subjective feelings of locking and giving way associated with the right and left knee disability is contemplated by the 10 percent disability ratings assigned.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right and left knee disabilities have not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.

Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right or left knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right or left knee.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right or left knee, Diagnostic Code 5263 does not apply.  Id.     

Finally there is no evidence of record of any scars associated with the right or left knee disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right or left knee.  38 C.F.R. § 4.118 (2016).    

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left knee osteoarthritis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular referral analysis, the Board finds that all the symptomatology and impairment caused by the right and left knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right and knee disabilities (osteoarthritis) have been manifested by symptoms of painful motion, stiffness, swelling, crepitus, weakness, and subjective feelings of locking and giving way that are productive of noncompensable limitation of motion.

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Further, the right and left knee stiffness, swelling, crepitus, weakness, and subjective feeling of locking and giving way are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling, weakness, and locking, which inherently creates difficulty with prolonged walking, standing, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the disability level and symptomatology of the right and left knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right or left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the February 2009 VA examination, the Veteran reported quitting his first civilian job due to an inability to stand or walk on hard floors or long hours.  The March 2017 VA examination report notes that the Veteran reported retiring after service separation, but continuing to work as a substitute teacher.  While the Veteran had to change jobs due to the service-connected knee disabilities (see February 2009 VA examination report), the Veteran has not contended that he is unemployed because of service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An initial disability rating for right knee osteoarthritis of 10 percent for the period from August 1, 2008 to February 29, 2012 is granted; an initial disability rating in excess of 10 percent, for the entire initial rating period from August 1, 2008, is denied.

An initial disability rating for left knee osteoarthritis of 10 percent for the period from August 1, 2008 to February 29, 2012 is granted; an initial disability rating in excess of 10 percent, for the entire initial rating period from August 1, 2008, is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


